Citation Nr: 1115623	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-29 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2008 and June 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in April 2008 and June 2009, statements of the case were issued in September 2008 and November 2009, and substantive appeals were received in September 2008 and November 2009.

The Veteran presented testimony at a Board hearing before the undersigned Acting Veterans Law Judge in January 2011, and a transcript of the hearing is associated with his claims folder.  During the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).  

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current mild restrictive lung disease was not manifest in service and is unrelated to any incident of service, including any in-service asbestos exposure.  



CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, to include as due to asbestos exposure, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in June 2007.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), was provided with the tinnitus claim notice in September 2007.  This was followed by process, curing any timing notice error.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA also has a duty to assist the claimant.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; afforded the Veteran an examination in February 2008; obtained a medical opinion as to the etiology of disability; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Decision  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends he was exposed to asbestos while aboard ship during his military service.  At the January 2011 Board hearing, he explained that the asbestos was all over the walls, air condition ducts, and everything that was "insulated" on the ship.  He asserts that his current respiratory disability is attributable to his active military service.  

The Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  The Court has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease. M21-1, part VI, para. 7.21(b)(1) and (2).  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1, part VI, para. 7.21(a)(1).  

The Court has further held that in adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  M21-1, part VI, para. 7.21(d)(1).  

A review of the Veteran's DD Form 214 and service personnel records disclose that he served on board the U.S.S. NAVARRO (LPA 15) and the U.S.S. IWO JIMA (LPH2) as a Boatswains Mate (BM 0100).  However, there is no official service department documentation to support or contradict his claim of exposure to asbestos during service . Assuming that he was exposed to asbestos in service, the Board notes that mere exposure to a potentially harmful agent, alone, is insufficient establish entitlement to VA disability benefits.  The question in a claim such as this is whether disabling harm ensued.  The medical evidence must show not only a currently diagnosed disability, but also a nexus, that is, a causal connection, between this current disability and the exposure to asbestos in service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service treatment records reflect no complaints, treatment, or diagnosis of a respiratory disability.  Upon discharge from service, clinical evaluation of the Veteran's lungs and chest were normal, as reflected on the April 1971 report of medical examination at discharge.  

Post service treatment records reflect treatment for a respiratory disability.  Beginning in December 1996, a private physician states that chest films show findings of bilateral pleural thickening with clinical data showing shortness of breath and a noticeable cough.  The private physician diagnosed the Veteran with pleural asbestosis.  In October 2002, VA outpatient treatment records note that the Veteran started smoking at the age of 25 and at that time, admitted to smoking a 1/2 pack per day.  In May 2009, a VA physician diagnosed the Veteran with mild restrictive lung disease, with no evidence of pleural plaques or asbestosis according to October 2009 VA Computed tomography (CT) scan results.  

As noted, following separation from active service, the first documented treatment for a respiratory disability was seen approximately in 1996, many years following separation from active service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current symptomatology and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, it is acknowledged that the Veteran claims he was exposed to asbestos in service, which in turn, caused his current respiratory disorder.  He asserts that he has endured breathing problems since his military service.  Thus, his statements can be construed as alleging a continuity of respiratory problems since his military service.  

However, despite such contentions, the absence of complaints or treatment for several years following military discharge is found to factor against his current recollection as to symptoms experienced in the distant past.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.  

In February 2008, the Veteran was afforded a VA examination.  He informed the VA examiner that he was a boatswains mate in service and was exposed to asbestos.  After service, the Veteran indicated that he worked in a grocery store, an insurance company, water utility company, a trucking company, and a lumber yard over the years after being discharged from service.  He admitted to having shortness of breath for the last twenty to thirty years.  After physical examination of the Veteran and review of the claims file, the VA examiner determined that chest x-rays were normal, but the pulmonary function tests showed a restrictive pattern.  The VA examiner concluded that his shortness of breath is "less likely than not" secondary to his claimed in-service asbestos.  

In support of his claim, the Veteran submitted the previously mentioned December 1996 private medical statement from S.A., M.D.  Dr. S.A. noted that shipboard exposure to loose asbestos fibers during the Veteran's seafaring employment is indicative of his present malady being caused by the asbestos toxin exposure incident.  

There are two varying opinions as to the causal connection between the Veteran's respiratory disability.  The Board does consider both the December 1996 private medical statement and February 2008 VA medical opinion to be competent medical evidence; however, the VA examiner's opinion is highly probative.  The February 2008 VA examiner concluded that the Veteran's shortness of breath and restrictive breathing pattern were not related to the claimed in-service asbestos exposure.  The VA examiner relied upon a physical examination of the Veteran, x-rays, pulmonary testing, the Veteran's personal testimony, and review of the claims file in making his opinion.  There is no competent evidence to refute this finding, as the December 1996 private physician's opinion suggests a connection between the Veteran's respiratory disability and service, but does not provide a full discussion of the medical reports relied upon to support his opinions.  The Court has found that the weight of a medical opinion is diminished where the opinion is based on an inaccurate factual premise or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Therefore, the Board has given little to no probative value to the December 1996 private medical opinion.  Thus, there is no probative medical evidence suggesting a link between the Veteran's respiratory disorder and his military service.  

The Board recognizes the sincerity of the arguments advanced by the Veteran that his respiratory disorder is related to his service.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a respiratory disorder requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Thus, his appellate assertions, which are inconsistent with the competent and credible evidence of record, are of little or no probative value.  

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for a respiratory disorder, to include as due to asbestos exposure, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure, is denied.


REMAND

The Veteran asserts that as a result of his duties in service as the number one loader for the gunner mount without hearing protection, he has hearing loss and tinnitus.  See the May 2009 personal statement.  He states that he first noticed hearing loss in the 1970's and that he has had tinnitus for 30 years.  He was assessed with bilateral high frequency sensorineural hearing loss in May 2009.  In light of VA's duty to assist, a VA examination should be conducted as indicated below.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of any hearing loss and tinnitus disability.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any tinnitus or any current bilateral hearing loss had its onset during active service or is related to the in-service noise exposure which the Veteran asserts occurred in his duties as the number one loader for a gunner mount.  The examiner should provide a clear rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  

2.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for the claimed disabilities.  The Veteran and his representative should be furnished a supplemental statement of the case addressing any issue which remains denied.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


